Exhibit 10.1
EXECUTION COUNTERPART
AMENDMENT NO. 1
          AMENDMENT NO. 1 (this “Amendment No. 1”) dated as of July 30, 2009
among Vought Aircraft Industries, Inc. (the “Borrower”) and Lehman Commercial
Paper Inc., in its capacity as administrative agent (the “Administrative Agent”)
under the Credit Agreement referred to below.
          WHEREAS, the Borrower, the Funding Parties party thereto and the
Administrative Agent are parties to a Credit Agreement dated as of December 22,
2004 (as amended, supplemented or otherwise modified and in effect from time to
time, the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for term loans, revolving loans, synthetic letters of credit and
incremental term loans to the Borrower.
          WHEREAS, the Borrower has requested (a) the Required Prepayment
Funding Parties, the Majority Facility Funding Parties with respect to the
Tranche B L/C Facility and the Required Lenders to amend the Credit Agreement as
set forth herein, (b) the Required Lenders and the Majority Facility Funding
Parties with respect to the Revolving Commitments to waive compliance with
Section 2.19(a) solely with respect to the reduction of the Revolving Commitment
of Lehman Commercial Paper Inc. (“LCPI”), (c) the Required Lenders and the
Administrative Agent to waive compliance with Section 9.9 of the Credit
Agreement with respect to the 30 days notice required to be given by the
Administrative Agent of its resignation and (d) that the proceeds of the Tranche
B L/C Deposits be advanced to it as Incremental Facility Term Loans under the
Credit Agreement.
          WHEREAS, at the request of the Borrower, the Required Prepayment
Funding Parties, the Majority Facility Funding Parties with respect to the
Tranche B L/C Facility, the Majority Facility Funding Parties with respect to
the Revolving Commitments and the Required Lenders have delivered consent
letters (a “Lender Consent Letter”), to the Administrative Agent consenting to
the amendments as set forth herein in their entirety.
          NOW THEREFORE, the parties hereto wish now to amend the Credit
Agreement in certain respects, and, accordingly, the parties hereto hereby agree
as follows:
          Section 1. Definitions. Except as otherwise defined in this Amendment
No. 1, terms defined in the Credit Agreement (as amended by this Amendment
No. 1) are used herein as defined therein.
          Section 2. Amendments. Subject to the satisfaction of the conditions
precedent specified in Section 6 below, but effective as of the date hereof, the
Credit Agreement shall be amended as follows:
     2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.
     2.02. Certain Defined Terms. Section 1.01 of the Credit Agreement is hereby
amended by:
     (a) Adding the following definitions in the appropriate alphabetical
locations:
Amendment No. 1



--------------------------------------------------------------------------------



 



- 2 -

     “787 Assets”: means the business of designing, manufacturing and supporting
aft fuselage sections 47 and 48 and the aft 48 for the 787 program of The Boeing
Company conducted at the Borrower’s North Charleston, South Carolina facility.
     “Amendment No. 1”: Amendment No. 1, dated as of July 30, 2009, to this
Agreement.
     “Amendment No. 1 Effective Date”: the date that the amendments to this
Agreement set forth in Amendment No. 1 become effective.
     “Declining Funding Party”: as defined in Section 2.13(d).
     “Defaulting Funding Party” means any Funding Party that (a) has notified
the Borrower or the Administrative Agent that it does not intend to comply with
its obligation to make its pro rata share of any disbursement required to be
made in respect of Loans or Letters of Credit, respectively, (b) defaults in its
obligations to make its pro rata share of any disbursement required to be made
in respect of Loans or Letters of Credit, respectively (unless such Funding
Party is in good faith disputing the obligation to make such disbursement), or
(c) is the subject of a bankruptcy, insolvency or similar proceeding, or is the
subsidiary of a Person that is the subject of a bankruptcy, insolvency or
similar proceeding (provided that this clause (c) shall not be deemed to
constitute Lehman Commercial Paper Inc. a Defaulting Funding Party).
     “Extension Acceptance Date”: as defined in Section 2.26.
     “Extension Agreement”: an Extension Request Notice taken together with the
related Funding Party Participation Notices.
     “Extension Request Notice”: as defined in Section 2.26.
     “Funding Party Participation Notice”: as defined in Section 2.26.
     “Non-Extending Revolving Funding Party”: (i) the Revolving Funding Parties
that are not Revolving Extending Funding Parties and (ii) solely with respect to
those portions of the Revolving Loans and/or Commitments that have not been
extended, the Revolving Extending Funding Parties holding such Revolving Loans
and/or Commitments.
     “North Charleston Asset Purchase Agreement” means that certain Asset
Purchase Agreement dated as of July 6, 2009, by and between the Borrower and
Boeing Commercial Airplanes Charleston South Carolina, Inc., f/k/a BCACSC, Inc.
     “North Charleston Disposition” means the Disposition of the 787 Assets
pursuant to the North Charleston Asset Purchase Agreement.
     “Revolving Extended Termination Date”: the date specified in the applicable
Extension Agreement.
     “Revolving Initial Termination Date”: December 22, 2010
     “Revolving Extending Funding Party”: each Revolving Funding Party agreeing
to be a “Revolving Extending Funding Party” hereunder for the Revolving
Commitment set forth in and as evidenced by its delivery of a Funding Party
Participation Notice and the effectiveness of the related Extension Agreement as
provided for in Section 2.26(c).
Amendment No. 1



--------------------------------------------------------------------------------



 



- 3 -

     (b) Amending the following definitions as provided below:
     (i) The definition of “Applicable Margin” is amended by deleting the
proviso in the first sentence thereof and replacing it with:
          “provided that (a) on and after the first Adjustment Date occurring
after the completion of the fiscal quarter of the Borrower ending December 14,
2004 through but not including the Amendment No. 1 Effective Date, the
Applicable Margins with respect to Term Loans, Revolving Loans, Swingline Loans
and the Tranche B L/C Facility will be determined pursuant to the Pricing Grid
and (b) on and after the Amendment No. 1 Effective Date the Applicable Margin
shall be for (a) Loans (other than Incremental Loans) that are ABR Loans, 3.00%
per annum and (b) Loans (other than Incremental Loans) that are Eurodollar
Loans, 4.00% per annum. In the event that an Extension Agreement provides for an
increase in the Applicable Margin with respect to a percentage (less than 100%)
of the Revolving Facility, on each day prior to December 22, 2010 on which
Revolving Loans are outstanding, such increase shall apply to such percentage of
the Revolving Loans of the applicable Revolving Extending Funding Parties (and
pro rata to ABR Loans and Eurodollar Loans), i.e. for the purpose of determining
the Applicable Margin there shall be no tracing of Revolving Loans to determine
which specific Revolving Loans have been extended and which have not.”
     (ii) The definition of “Asset Sale” is amended by deleting “and (k)” in
clause (vi) thereof and replacing it with “, (k) and (l)”.
     (iii) By deleting the definition ‘Eurodollar Rate’ and replacing it with:
          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the greater of (i) 3.50% per annum and
(ii) a rate per annum determined for such day in accordance with the following
formula (rounded upward to the nearest 1/100th of 1%):

  Eurodollar Base Rate
 
1.00 - Eurocurrency Reserve Requirements  

     (iv) By deleting the definition of “Funded Debt” and replacing it with:
          “Funded Debt”: with respect to any Person, all Indebtedness of such
Person with respect to (i) borrowed money, (ii) obligations of such Person
evidenced by debt securities, debentures, acceptances, notes or other similar
instruments or (iii) Capital Lease Obligations, provided that, (x) solely for
purposes of Section 8(e), “Funded Debt” shall also include the deferred purchase
price of Property or services (except for accounts payable and accrued expenses
and receipt of progress and advance payments related to such purchase price, in
each case arising in the ordinary course of business) to the extent reflected as
a liability on the balance sheet of such Person and (y) “Funded Debt” shall
exclude the Incremental Facility Term Loans made pursuant to Section 4 of
Amendment No. 1, but only to the extent that the proceeds of such Incremental
Facility Term Loans constitute cash collateral permitted by Section 7.3(t).
     (v) The definition of “Fee Payment Date” is amended by deleting clause
(b) and replacing it with “(b) the last day of the Revolving Initial Termination
Date, with respect
Amendment No. 1



--------------------------------------------------------------------------------



 



- 4 -

to Revolving Commitments that terminate on such date, (c) the last day of the
Revolving Extended Termination Date, with respect to Revolving Commitments that
terminate on such date and (d) the Tranche B L/C Termination Date.”
     (vi) By deleting clause (ii) of the definition of “Interest Period” and
replacing it with:
     “(ii) any Interest Period with respect to Revolving Loans that are due and
owing on the Revolving Termination Date that would otherwise extend beyond such
date shall end on such due date; and”
     (vii) By deleting the definition of “L/C Commitment” and replacing it with:
          “L/C Commitment”: an amount to be agreed between the Tranche A Issuing
Lender, the Administrative Agent and the Borrower.
     (viii) By deleting the definition of “Revolving Commitment Period” and
replacing it with:
          “Revolving Commitment Period”: as to any Funding Party, the period
from and including the Closing Date to the Revolving Termination Date for such
Funding Party.”
     (ix) By deleting the definition of “Revolving Termination Date” and
replacing it with:
          “Revolving Termination Date”: as to the Non-Extending Revolving
Funding Parties, December 22, 2010; and as to the Extending Revolving Funding
Parties, the Revolving Extended Termination Date. The Revolving Termination Date
for the Swingline Lender and the Tranche A Issuing Lender shall be December 22,
2010, except that if the Swingline Lender or the Tranche A Issuing Lender
consents to an extension pursuant to Section 2.26, or if a replacement Tranche A
Issuing Lender or Swingline Lender is appointed as provided for in
Section 2.26(g), the Revolving Termination Date for the Swingline Lender or the
Tranche A Issuing Lender, as the case may be, shall be the Revolving Extended
Termination Date.
     (x) By deleting “$20,000,000” in the definition of “Swingline Commitment”
and replacing it with “$10,000,000”.
     (xi) By deleting the definition of “Tranche A Issuing Lender” and replacing
it with:
          “Tranche A Issuing Lender”: any financial institution satisfactory to
the Borrower and the Administrative Agent, it being understood and agreed that
from and after the Amendment No. 1 Effective Date, JPMorgan Chase Bank, N.A.
will not be a Tranche A Issuing Lender.
     2.03. Incremental Facility Term Loans. Section 2.4 of the Credit Agreement
is hereby amended by replacing the amount “$200,000,000” with “$250,000,000”.
     2.04. Revolving Commitments. Section 2.5(b) of the Credit Agreement is
hereby deleted and replaced with:
     “(b) The Borrower shall repay all outstanding Revolving Loans owing to each
Revolving Funding Party on the Revolving Termination Date for such Revolving
Funding Party.”
Amendment No. 1



--------------------------------------------------------------------------------



 



- 5 -

     2.05. Swingline Commitment. Section 2.7(b) of the Credit Agreement is
hereby deleted and replaced with:
     “(b) The Borrower shall repay to the Swingline Lender (i) the then unpaid
principal amount of each Swingline Loan on any date to the extent necessary such
that the aggregate amount of the Available Revolving Commitments are never less
than zero and (ii) the full unpaid principal amount of each Swingline Loan on
the Revolving Termination Date for the Swingline Lender.”
     2.06. Repayment of Loans. Clause (i) of Section 2.9(a) of the Credit
Agreement is hereby deleted and replaced with:
     “ (i) the then unpaid principal amount of each Revolving Loan of each
Revolving Funding Party outstanding on the Revolving Termination Date for such
Revolving Funding Party (or on such earlier date on which the Loans become due
and payable pursuant to Section 8)”
     2.07. Defaulting Funding Parties. Section 2.10(a) of the Credit Agreement
is hereby amended by inserting the words “; provided that, such commitment fees
shall not be payable to any Funding Party that becomes a Defaulting Funding
Party from and after the date on which such Funding Party so becomes a
Defaulting Funding Party” immediately after the second occurrence of the words
“March, 2005” in the first sentence of said Section.
     2.08. Termination or Reduction of Revolving Commitments and Incremental
Term Loan Commitments. Section 2.11 of the Credit Agreement is hereby amended by
inserting the following new sentences at the end thereof:
     “On the Amendment No. 1 Effective Date, and after giving effect to the
reduction of the amount of the Revolving Commitments set forth in Section 3.02
of this Amendment No. 1, the amount of the Revolving Commitments shall
automatically be further reduced to $100,000,000 (such reduction being deemed to
be an optional reduction of Revolving Commitments for purposes of the definition
of Excess Cash Flow), such further reduction to be applied to the Revolving
Commitments of the Revolving Funding Parties ratably according to their
respective Revolving Percentages, and the Borrower shall prepay Revolving Loans
(and, if the Revolving Loans have been paid in full, provide cash collateral for
outstanding Tranche A Letters of Credit) to the extent necessary such that the
aggregate amount of the Available Revolving Commitments shall not be less than
zero. On the Revolving Termination Date for each Revolving Funding Party, the
Revolving Commitment of such Funding Party shall automatically terminate. In the
event that an Extension Agreement provides for an increase in the commitment fee
with respect to a percentage (less than 100%) of the Revolving Commitments, on
each day prior to December 22, 2010 on which there exists any unutilized
Revolving Commitments are outstanding, such increase shall apply to such
percentage of the unutilized Revolving Commitments of the applicable Revolving
Extending Funding Parties, i.e. for the purpose of determining the Commitment
Fee Rate there shall be no tracing of Revolving Loans to determine whether
unutilized Commitments are attributable the portion of the Revolving Facility
that has been extended and that has not.”
2.09. Mandatory Prepayments.
Amendment No. 1



--------------------------------------------------------------------------------



 



- 6 -

        (a) Section 2.13(a) of the Credit Agreement is hereby amended by
inserting the following after “Section 2.13(e)” the second time it appears:
     “; provided further that, with respect to a prepayment made pursuant to
this Section 2.13(a) in connection with a disposition permitted by Section
7.5(k), $305,000,000 of the proceeds of such disposition are applied (A) to
prepay the Term Loans in an amount equal to $209,100,000 and (B) to prepay the
Incremental Term Loans (other than the Incremental Term Loans made pursuant to
Section 4 of Amendment No. 1) in an amount equal to $95,900,000, in each case
pro rata according to the respective amounts then due and owing to such Funding
Parties in accordance with Section 2.19(b) and Section 2.19(c);”
        (b) Section 2.13(d) of the Credit Agreement is hereby amended by
inserting the following at the end thereof:
     “Notwithstanding the foregoing, any Funding Party, at its option, may elect
to waive such automatic termination of such Funding Party’s Commitments, such
prepayment of its Loans and Obligations, and/or the deposit of an amount equal
to such Funding Party’s Tranche B L/C Exposure (each such waiving Funding Party,
a “Declining Funding Party”); provided that such Funding Party will not become a
Declining Funding Party until such time as the Majority Facility Funding Parties
for the Facility of which such Commitments, Loans, Obligations and Tranche B L/C
Exposure, as the case may be, included in such Facility agree to become
Declining Funding Parties in accordance with the terms of this Section 2.13(d).
        (c) Section 2.13(e) of the Credit Agreement is hereby amended by
inserting “(other than the Declining Funding Parties)” between the words
“Funding Parties” and “and in accordance with Section 2.19(b)” in the second
sentence thereof.
     2.10. Replacement of Funding Parties. Section 2.25(c) of the Credit
Agreement is amended by replacing the words “that has refused to consent to any
waiver or amendment with respect to any Loan Document that has been consented to
by the Required Lenders” with “is a Defaulting Party”.
     2.11. Extension of Facilities. The following new Section 2.26 shall be
added immediately after Section 2.25 of the Credit Agreement:
     “2.26 Extension of Facilities. (a) The Borrower may, by written notice to
the Administrative Agent (the “Extension Request Notice”), no less than 30 days
prior to the Revolving Initial Termination Date, request that the Revolving
Funding Parties become Extending Revolving Funding Parties hereunder. The
Extension Notice shall include the following (a) the date by which each
Revolving Funding Party must indicate its election to extend such Facility (the
“Extension Acceptance Date”), (b) the proposed Applicable Margin to apply to the
portion of such Facility to be extended, (c) the proposed Revolving Extended
Termination Date and (d) the proposed fees, if any, for such extension.
     (b) Promptly following receipt of a Extension Request Notice, the
Administrative Agent shall notify each Revolving Funding Party thereof. On or
prior to the Extension Acceptance Date, each Revolving Funding Party may (but
shall not be obligated to) specify by written notice to the Administrative Agent
(each a “Funding
Amendment No. 1



--------------------------------------------------------------------------------



 



- 7 -

Party Participation Notice”) in form reasonably acceptable to the Administrative
Agent, its election to participate in the such extension and the amount of its
Revolving Commitments that will be subject to such extension.
     (c) If the Majority Revolving Facility Funding Parties requested to be
extended provide to the Administrative Agent Funding Party Participation Notices
on or before the Extension Acceptance Date, then the requested extension shall
become effective on the Extension Acceptance Date for all of the Revolving
Funding Parties that shall have provided to the Administrative Agent Funding
Party Participation Notices on or before such date.
     (d) Any extension of the Revolving Facility pursuant to this Section 2.26
shall not be effective unless the Majority Revolving Facility Funding Parties
execute and deliver Extension Agreements in accordance with the preceding
paragraph (c).
     (e) The Borrower may only make one extension request pursuant to this
Section 2.26.
     (f) Notwithstanding any extension of the Revolving Facility, the Swingline
Commitment and the L/C Commitment shall terminate on the Revolving Initial
Termination Date unless the Swingline Lender or the Tranche A Issuing Lender, as
applicable, provides its consent to such extension or another Funding Party
consents to become the Swingline Lender or the Tranche A Issuing Lender, as
applicable.
     (g) Each of the parties hereto agrees that, upon the effectiveness of any
Extension Agreement (as provided for in Section 2.26(c)), this Agreement shall
be deemed amended to the extent necessary to reflect the existence and terms of
the Extension Agreement.”
     2.12. Letters of Credit. Section 3.1(a) is hereby deleted and replaced
with:
     “(a) Subject to the terms and conditions hereof, the Tranche A Issuing
Lender, in reliance on the agreements of the other Revolving Funding Parties set
forth in Section 3.4(a), agrees to issue letters of credit (“Tranche A Letters
of Credit”) for the account of the Borrower or any of its Subsidiary Guarantors
on any Business Day during the Revolving Commitment Period in such form as may
be approved from time to time by the Tranche A Issuing Lender; provided that the
Tranche A Issuing Lender shall have no obligation to issue any Tranche A Letter
of Credit if, after giving effect to such issuance, (i) the L/C Obligations
would exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero. Each Tranche A Letter of Credit
shall (i) be denominated in Dollars or, in the case of Alternate Currency
Letters of Credit, an Alternate Currency and (ii) expire no later than the
earlier of (x) unless the Tranche A Issuing Lender otherwise agrees, the first
anniversary of its date of issuance and (y) the date that is three Business Days
prior to the Revolving Initial Termination Date (provided that, if an extension
of the Revolving Facility becomes effective pursuant to Section 2.26 and the
Tranche A Issuing Lender agrees to continue to provide the L/C Commitment or a
replacement Tranche A Issuing Lender is appointed as provided for in
Section 2.26(f) then, the Borrower may request Tranche A Letters of Credit that
expire no later than the date that is three Business Days prior to the Revolving
Extended Termination Date), provided that any Tranche A Letter of Credit with a
one-year term shall, at the request of the Borrower, provide for the renewal
thereof for
Amendment No. 1



--------------------------------------------------------------------------------



 



- 8 -

additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above); provided further that at no time prior to the
Revolving Initial Termination Date may the L/C Obligations of all Tranche A
Letters of Credit that expire after the third Business Day prior to the
Revolving Initial Termination Date plus the aggregate amount of the Revolving
Extending Funding Parties’ pro rata share of the Revolving Loans (including
Swingline Loans) that have been extended exceed the Available Revolving
Commitments of all Revolving Extending Funding Parties.
     2.13. Certain Adjustments Regarding L/C Participations. The following new
Section 3.9 shall be added immediately after Section 3.8 of the Credit
Agreement:
     “3.9 Termination and Re-allocation of L/C Participations on Third Business
Day prior to the Revolving Initial Termination Date. Notwithstanding anything
contained in this Agreement or any other Loan Document to the contrary, if an
extension of the Revolving Facility becomes effective pursuant to
Section 2.26(c) and the Tranche A Issuing Lender agrees to continue to provide
the L/C Commitment or a replacement Tranche A Issuing Lender is appointed as
provided for in Section 2.26(f) then, on the third Business Day prior to the
Revolving Initial Termination Date, the interests and participations of the
Non-Extending Revolving Funding Parties in the Tranche A Letters of Credit
outstanding as at the third Business Day prior to the Revolving Initial
Termination Date shall automatically terminate and (i) from and after the third
Business Day prior to the Revolving Initial Termination Date, the Non-Extending
Revolving Funding Parties shall have no liability arising from, relating to, in
connection with or otherwise in respect of, such interests and participations or
any Tranche A Letters of Credit (other than with respect to amounts required to
be paid to the Tranche A Issuing Lender pursuant to Section 3.4(a) where a
notice has been delivered by the Tranche A Issuing Lender on or prior to the
third Business Day prior to the Revolving Initial Termination Date), and (ii)
such interests and participations in outstanding Tranche A Letters of Credit
shall thereupon automatically and without further action be re-allocated to the
extent necessary such that the interests and participations in such Tranche A
Letters of Credit shall be held by the Revolving Extending Funding Parties
ratably in proportion to their respective pro rata shares (determined after
giving effect to the termination of the interests and participations of the
Non-Extending Revolving Funding Parties on the third Business Day prior to the
Revolving Initial Termination Date, with all such terminations of interests and
participations being treated as reductions in Revolving Commitments solely for
the purposes of this calculation).”
     2.14. Indebtedness. Section 7.2 of the Credit Agreement is hereby amended
by (i) deleting the word “and” at the end of clause (s), (ii) deleting the
period at the end of clause “(t)” and replacing it with a semi-colon and
(iii) adding a new clause (u) to read “(u) Indebtedness in respect of letters of
credit in an aggregate face amount not exceeding $50,000,000 at any time
outstanding;”.
     2.15. Liens. Section 7.3 of the Credit Agreement is hereby amended by (i)
deleting the word “and” at the end of clause (r), (ii) deleting the period at
the end of clause “(s)” and replacing it with a semi-colon and (iii) adding a
new clause (t) to read “(t) cash collateral securing Indebtedness permitted
pursuant to Section 7.2(u).”
     2.16. Disposition of Property. Section 7.5 of the Credit Agreement is
hereby amended by (i) deleting the word “and” at the end of clause (j),
(ii) renumbering clause “(k)” to clause “(l)” and (iii) adding a new clause
(k) to read “(k) the North Charleston Disposition; and”.
Amendment No. 1



--------------------------------------------------------------------------------



 



- 9 -

     2.17. Negative Pledge Clauses. Section 7.13 of the Credit Agreement is
hereby amended by inserting the words “and (i) restrictions pursuant to any
documentation governing the cash collateral arrangements referred to in
Section 7.3(t).” at the end thereof but before the period.
     2.18. Events of Default. Section 8 of the Credit Agreement is hereby
amended by deleting the last sentence thereof.
          Section 3. Waivers and Consent. Subject to satisfaction of the
conditions precedent specified in Section 5 below, but effective as of the date
hereof:
     3.01. Disposition of 787 Assets. The Required Prepayment Funding Parties
hereby consent to the amendment to Section 2.13(a) of the Credit Agreement as
referred to in this Amendment No. 1.
     3.02. Reduction of LCPI Revolving Commitment. Each of the Borrower, the
Required Lenders, the Majority Facility Funding Parties and LCPI agrees that on
the Effective Date, (a) the aggregate outstanding and unfunded Revolving
Commitments of LCPI shall be reduced to zero ($0.00) and, concurrently with such
termination, the aggregate Revolving Commitments shall be reduced by the
Revolving Commitment of LCPI without affecting any other Funding Party’s
individual Revolving Commitment (it being understood that the Borrower may not
terminate any such Revolving Commitments if, after giving effect to such
termination, the aggregate outstanding Revolving Loans would exceed the
aggregate Revolving Commitments of all Funding Parties) and (b) the aggregate
outstanding and unfunded Swingline Commitments of LCPI shall be reduced to zero
($0.00). Both the Borrower and LCPI agree that there is no outstanding principal
or interest owing to LCPI in respect of the Revolving Loans or Swingline Loans
as of the date hereof. From and after the Effective Date, LCPI shall have no
further obligation to fund any amount under the Loan Documents; provided however
that nothing in this Agreement shall otherwise operate as a release of LCPI from
any of its payment or other obligations specified in Sections 9.7 and 10.7(a),
in its capacity as a Term Funding Party.
     3.03. Administrative Agent Resignation. The Required Lenders, the
Administrative Agent and the Borrower waive compliance with Section 9.9 of the
Credit Agreement with respect to the 30 days notice required to be given by the
Administrative Agent of its resignation.
     3.04. Amendment, Resignation, Consent and Appointment Agreement. Pursuant
to Section 9.9 of the Credit Agreement, the Required Lenders hereby consent to
the resignation of LCPI as Administrative Agent and appoint Barclays Bank PLC as
successor Administrative Agent pursuant to the Amendment, Resignation, Consent
and Appointment Agreement (the “Appointment Agreement”) in substantially the
form of Annex A hereto and hereby consent to the amendments set forth therein,
in each case with such changes thereto as the parties thereto may agree to the
extent that such changes are not adverse to the Funding Parties. The parties
hereto hereby confirm that, as of the Effective Date (as defined in the
Appointment Agreement), all of the provisions of the Credit Agreement which
survive payment of the Loans and all other amounts under the Credit Agreement,
including, without limitation, Section 9 (The Administrative Agent) and
Section 10.5 (Payment of Expenses; Indemnification) to the extent they pertain
to the Administrative Agent, continue in effect for the benefit of LCPI, its
sub-agents and their respective affiliates, officers, directors, trustees,
employees, advisors, agents and controlling Persons in respect of any actions
taken or omitted to be taken by any of them while LCPI was acting as
Administrative Agent and Swingline Lender and inure to the benefit of LCPI.
Amendment No. 1



--------------------------------------------------------------------------------



 



- 10 -

          Section 4. Incremental Facility Term Loans.
     (a) On the Amendment No. 1 Effective Date, (i) the Administrative Agent
shall cause to be transferred to the Borrower from the Tranche B L/C Deposit
Account of each Tranche B L/C Participant an amount equal to such Tranche B L/C
Participant’s Tranche B Deposit and (ii) the participations of the Tranche B L/C
Participants in all Tranche B Letters of Credit then outstanding shall
automatically terminate. The amount of each such Tranche B L/C Deposit Account
in excess of such Tranche B Deposit shall be remitted to such Tranche B L/C
Participant on the date required hereby before giving effect to Amendment No. 1.
     (b) The transfer of the proceeds of the Tranche B Deposit of each Tranche B
L/C Participant to the Borrower pursuant to this Section 4 shall, without the
need to comply with any conditions set forth in Section 2.4 of the Credit
Agreement, constitute an Incremental Facility Term Loan by such Tranche B L/C
Participant to the Borrower in the principal amount of the proceeds so
transferred, and Amendment No. 1 shall be deemed to constitute an Incremental
Facility Agreement for such Incremental Facility Term Loans. Such Incremental
Facility Term Loans shall constitute a single Series of Incremental Facility
Term Loans, (ii) shall be repayable by the Borrower in a single installment on
December 22, 2010, (iii) shall be ABR Loans having an Applicable Margin equal to
3.00% per annum or Eurodollar Loans having an Applicable Margin equal to 4.00%
per annum and (iv) shall initially be of the Type or Types and (if applicable)
have the Interest Periods selected by the Borrower pursuant to Amendment No. 1.
     (c) From and after the Amendment No.1 Effective Date, after giving effect
to the terminations of the participations of the Tranche B L/C Participants
pursuant to this Section 4 (i) there shall be no Tranche B L/C Participants and
(ii) all holders of the Incremental Facility Term Loans made pursuant to this
Section 4 shall be Incremental Facility Term Loan Funding Parties in respect of
such Incremental Facility Term Loans.
     (d) Notwithstanding anything to the contrary contained herein, the
Incremental Facility Term Loans made pursuant to this Section 4 shall not be
deemed to constitute Incremental Facility Term Loans for any purpose of
Section 2.13 of the Credit Agreement, other than Section 2.13(e) of the Credit
Agreement.
     (e) The Incremental Facility Term Loans made pursuant to this Section 4
shall be made immediately after giving effect to this Amendment No. 1.
     (f) After the Incremental Facility Term Loans are made pursuant to this
Section 4 (i) the Tranche B Letters of Credit shall no longer constitute Letters
of Credit issued under the Credit Agreement and (ii) the Tranche B L/C Facility
will terminate.
          Section 5. Representations and Warranties. The Borrower represents and
warrants to the Funding Parties and the Administrative Agent that (a) the
representations and warranties set forth in Section 4 of the Credit Agreement,
and in each of the other Loan Documents, are true and complete in all material
respects on the date hereof as if made on and as of the date hereof (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, such representation or warranty shall be true and correct in all
material respects as of such specific date) and (b) no Default or Event of
Default has occurred and is continuing. Each of the Borrower, the Grantors, the
Guarantors and Entity Pledgors (as defined in the Pledge Agreement) represent
and warrant to the Funding Parties and the Administrative Agent that this
Amendment No. 1 constitutes a legal, valid and binding obligation each such
party enforceable against each such party in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the
Amendment No. 1



--------------------------------------------------------------------------------



 



- 11 -

enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceeds in equity or at law).
            Section 6. Conditions Precedent. This Amendment No. 1 shall become
effective, as of the date hereof, upon satisfaction of the following conditions:
     6.01. Execution. The Administrative Agent shall have received
(a) counterparts of this Amendment No. 1 executed by the Borrower, each Grantor,
each Guarantor, each Entity Pledgor and the Administrative Agent and (b) the
Funding Parties party to the Credit Agreement constituting the Required
Prepayment Funding Parties, the Required Lenders, the Majority Facility Funding
Parties with respect to the Revolving Commitments, the Majority Facility Funding
Parties with respect to the Tranche B L/C Facility and LCPI, in its capacity as
a Funding Party shall have consented to this Amendment No. 1 by executing a
Lender Consent Letter.
     6.02. Appointment Agreement. The Administrative Agent shall have received
an execution copy of the Appointment Agreement.
     6.03 Incremental Loans. The Borrower shall have notified the Administrative
Agent at least three Business Days prior to the Effective Date (which notice
shall be irrevocable) of the initial Types and (if applicable) Interest Periods
for the Incremental Loans to be provided in accordance with the terms of
Section 4 of this Amendment No. 1; provided that if no such notice was received
by the Administrative Agent, such Incremental Loans shall initially be ABR
Loans.
     6.04. No Outstanding Tranche B L/C Reimbursement Obligations. There shall
be no outstanding reimbursement obligations in respect of Tranche B L/C
Disbursements.
     6.05 Additional Prepayment. The Borrower shall have made a voluntary
prepayment of the Term Loans and the Incremental Facility Loans (excluding the
Incremental Loans to be made pursuant to Section 4 of this Amendment No. 1)
under Section 2.12 of the Credit Agreement on the Effective Date in an aggregate
principal amount of not less than $50,000,000, which shall have been applied pro
rata to the Term Loans and Incremental Facility Loans (excluding the Incremental
Loans to be made pursuant to Section 4 of this Amendment No. 1) pro rata in
accordance with the outstanding principal amounts thereof.
     6.06. Amendment Fee. The Administrative Agent shall have received for the
account of each Funding Party that, not later than 5 p.m. New York City time on
July 24, 2009, shall have executed a Lender Consent Letter and delivered the
same to the Administrative Agent, an amendment fee in such amount as shall have
been previously disclosed to the Lenders by the Borrower.
     6.07. Fees and Expenses. The Borrower shall have paid in full the costs,
expenses and fees as set forth in Section 10.5 of the Credit Agreement.
            Section 7. Lender Consent. Each Lender executing a Lender Consent
Letter and providing it to the Administrative Agent hereby consents to and
authorizes this Amendment No. 1 and the amendments to the Loan Agreement
contained herein, including the terms, conditions, and forms of the exhibits
hereto.
            Section 8. Confirmation of Guarantee and Collateral Agreement. Each
Grantor (as defined in the Guarantee and Collateral Agreement) hereby confirms
and ratifies all of its obligations under the Loan Documents to which it is a
party, and each of the Guarantors (as defined in the Guarantee and Collateral
Agreement) hereby confirms its obligations under Section 2 of the Guarantee and
Amendment No. 1



--------------------------------------------------------------------------------



 



- 12 -

Collateral Agreement. By its execution on the respective signature lines
provided below, each Grantor hereby confirms and ratifies all of its obligations
and the Liens granted by it under the Security Documents to which it is a party
and confirms that all references in such Security Documents to the “Credit
Agreement” (or words of similar import) refer to the Credit Agreement as amended
hereby without impairing any such obligations or Liens in any respect.
          Section 9. Confirmation of Pledge Agreement. Each Entity Pledgor
hereby confirms and ratifies all of its obligations under the Pledge Agreement.
By its execution on the respective signature lines provided below, each Entity
Pledgor hereby confirms and ratifies all of its obligations and the Liens
granted by it under the Pledge Agreement and confirms that all references in
such Pledge Agreement to the “Credit Agreement” (or words of similar import)
refer to the Credit Agreement as amended hereby without impairing any such
obligations or Liens in any respect.
          Section 10. Miscellaneous. Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect. This Amendment
No. 1 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same amendatory instrument and any of the parties
hereto may execute this Amendment No. 1 by signing any such counterpart.
Delivery of a counterpart by electronic transmission shall be effective as
delivery of a manually executed counterpart hereof. This Amendment No. 1 shall
be governed by, and construed in accordance with, the law of the State of New
York) including without limitation Section 5-1401 of the General Obligations Law
of the State of New York), without regard to conflicts of laws principles.
          Section 11. Limitation. Each party to this Amendment No. 1 hereby
agrees that this Amendment No. 1 (i) does not impose on the Administrative Agent
affirmative obligations or indemnities to which it was not already subject, as
of the date of its petition commencing its proceeding under chapter 11 of the
Bankruptcy Code, and that could give rise to any administrative expense claims
other than claims arising as a result of (x) the failure by the Administrative
Agent to perform any of its obligations hereunder or (y) any representation or
warranty of the Administrative Agent set forth herein not being true and correct
on and as of the date hereof and on and as of the effective date and (ii) is not
inconsistent with the terms of the Credit Agreement.
[Remainder of Page Intentionally Left Blank]
Amendment No. 1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this
Amendment No. 1 to be duly executed by their respective authorized officers as
of the day and year first above written.

            VOUGHT AIRCRAFT INDUSTRIES, INC.
      By:           Name:           Title:           LEHMAN COMMERCIAL PAPER
INC.,
as Administrative Agent and as a Funding Party
      By:           Name:           Title:        

Amendment No. 1



--------------------------------------------------------------------------------



 



GRANTORS AND GUARANTORS

            VAC INDUSTRIES, INC.
      By:           Name:           Title:           VOUGHT COMMERCIAL AIRCRAFT
COMPANY
      By:           Name:           Title:           CONTOUR AEROSPACE
CORPORATION
      By:           Name:           Title:        

Amendment No. 1